Case 3:20-cr-00021-GMG-RWT Document 21 Filed 04/29/20 Page 1 of 3 PageID #: 90




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA

               v.                                    CASE NO. 3:19MJ99

 ELIZABETH JO SHIRLEY

                 MOTION TO WAIVE PRO HOC VICE ADMISSION FEES
                     AND GRANT PRO HAC VICE APPLICATION

        Comes now, undersigned local counsel, Nicholas J. Compton, Assistant Federal Public

 Defender, moving this Court to waive the pro hoc vice application fees for counsel:

                                Edward B. MacMahon, Jr., Esq.
                                107 East Washington Street
                                Middleburg, Virginia 20118
                                (540) 687-3902

 In support of the instant motion, undersigned counsel relies upon the following grounds:

        1. Edward B. MacMahon, Jr., Esq. was previously appointed by the Court to represent the

 defendant in the above captioned case pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A.

        2. Pending before this Court is the pro hoc vice admission application of Mr.

 MacMahon. See attached. Undersigned counsel will act as local counsel on his behalf as is

 required by our Local Rules.

        3. LR Gen P. 83.02(c)(4) authorizes the waiver of pro hoc vice admission fees for those

 employed by the United States Department of Justice or any other Federal department or agency.

 An attorney appointed pursuant to the Criminal Justice Act is compensated by the Administrative

 Office of U.S. Courts, Office of Defender Services. As such, this meets the “agency”

 requirement of our Local Rule and waiver of fees is appropriate.
Case 3:20-cr-00021-GMG-RWT Document 21 Filed 04/29/20 Page 2 of 3 PageID #: 91




           WHEREFORE, based on the foregoing, the Court is respectfully requested to waive the

 pro hoc vice admission fees for Edward B. MacMahon, Jr., Esq. and grant his admission in this

 matter.

                                              Respectfully submitted,

                                              ELIZABETH JO SHIRLEY

                                              By Local Counsel


 By:       s/ Nicholas J. Compton
           Nicholas J. Compton
           Attorney for Defendant
           WV State Bar ID 11056
           Federal Public Defender Office
           MVB Bank Building
           651 Foxcroft Avenue, Suite 202
           Martinsburg, West Virginia 25401
           Tel. (304) 260-9421
           Fax. (304) 260-3716
           E-Mail. Nicholas_Compton@fd.org
Case 3:20-cr-00021-GMG-RWT Document 21 Filed 04/29/20 Page 3 of 3 PageID #: 92




                               CERTIFICATION OF SERVICE

        I hereby certify that on April 29, 2020, I electronically filed the foregoing with the Clerk

 of the Court using the CM/ECF system, which will send notification of such filing to the

 following:

                                       Jarod J. Douglas, Esq.
                                       Office of the United States Attorney
                                       1125 Chapline Street
                                       Wheeling, West Virginia 26003
                                       (304) 234-0100


 By:    s/ Nicholas J. Compton
        Nicholas J. Compton
        Attorney for Defendant
        WV State Bar ID 11056
        Federal Public Defender Office
        MVB Bank Building
        651 Foxcroft Avenue, Suite 202
        Martinsburg, West Virginia 25401
        Tel. (304) 260-9421
        Fax. (304) 260-3716
        E-Mail. Nicholas_Compton@fd.org
